In a proceeding pursuant to CPLR article 78, inter alia, to compel respondents to appoint petitioner to the position of director of physical education, the appeal is from a judgment of the Supreme Court, Nassau County, dated October 7, 1977, which dismissed the petition. Judgment reversed, on the law, with $50 costs and disbursements, and proceeding remitted to Special Term for a hearing arid further proceedings not inconsistent herewith. It was error to dismiss petitioner-appellant’s article 78 proceeding. Unlike Matter of Abrams v New York City Tr. Auth. (39 NY2d 990), the court would not be substituting its judicial supervision for the discretionary management of public business by public officials if it entertained this proceeding. Petitioner has alleged a violation of the mandates of 8 NYCRR 135.4 (c) (4) (iii) and the concealment of such violation. A hearing is required to resolve these issues (cf. Matter of Bruso v Board of Educ., 53 AD2d 692). Damiani, J. P., Titone, Suozzi and O’Connor, JJ., concur.